Citation Nr: 0628240	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Gerald La Fontain, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied to reopen the claim for service 
connection for schizophrenia.

A video conference hearing before the Board was scheduled for 
the veteran on June 1, 2005.  The veteran submitted a request 
in writing to reschedule the hearing in June 2005.  38 C.F.R. 
§ 20.704(e) (2005).  A hearing was rescheduled for July 29, 
2005.  The veteran submitted another letter earlier that 
month to have his hearing rescheduled again.  The RO 
subsequently scheduled the veteran for a hearing on August 
11, 2006.  The veteran failed to appear for the hearing.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO 
in a December 1981 rating decision.  The veteran did not 
appeal the decision.

2.  The evidence received since the December 1981 rating 
decision was not previously of record, and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for schizophrenia.




CONCLUSIONS OF LAW

1.  The December 1981 decision, which denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  The evidence since the December 1981 rating decision, 
which denied service connection for schizophrenia is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
schizophrenia, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issues will be addressed in a future merits decision on 
that issue after action is undertaken as directed in the 
remand section of this decision.

II.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.



III.  Analysis

At the time of the December 1981 rating decision, which 
denied service connection for a schizophrenia, the evidence 
of record consisted of the veteran's service medical records, 
personnel records, and a November 1981 VA examination report.  
The veteran asserts in his December 2002 statement that he 
developed schizophrenia while in service.  The Board notes 
that the November 1981 VA examination diagnosed the veteran 
with "paranoid schizophrenia, moderate severity."  It is 
also noted that the veteran's personnel records document 
misconduct and erratic behavior on several occasions while in 
service. 

In a December 1981 rating decision, the RO denied the claim 
stating that the veteran's claimed condition was not shown by 
the evidence of record to have been incurred in or aggravated 
by service.  The RO's reasoning was that the service medical 
records were negative for complaints, treatments or diagnosis 
of a psychoneurotic disorder.  The veteran was notified of 
the denial in a December 1981 letter, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for schizophrenia.  
Specifically, the veteran has submitted an outpatient 
treatment record and a September 2003 private medial 
statement.  The May 1990 VA outpatient record documents the 
veteran's schizophrenia and refers to a history of 
schizophrenia.  In September 2003, the veteran's private 
psychiatrist submitted a statement reflecting the veteran's 
history and treatment for paranoid schizophrenia.  The 
psychiatrist stated in his September 2003 statement that the 
veteran was his patient for approximately nine years.  During 
those years, the psychiatrist explained that his diagnosis of 
paranoid schizophrenia disabled him from military service, 
and continued to disable him from obtaining gainful 
employment since his honorable discharge as unfit for duty.  
These evidentiary items, in conjunction with personnel 
records, reflecting the veteran's misconduct while in 
service, warrants again considering the issue of whether 
schizophrenia is of inservice onset.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for schizophrenia.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim. Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

The Board notes that in the December 1981 rating decision, 
the RO denied service connection for schizophrenia because 
the condition was neither occurred in nor caused by service.  
The RO relied on the veteran's service medical records and a 
November 1981 VA examination, and concluded that "service 
medical records and [the] initial VA examination are negative 
for complaints, diagnosis or treatment of a psychoneurotic 
disorder[,] [and] . . . [t]here is no evidence of psychosis 
within two years of service separation."  It is noted that 
during the November 1981 VA examination, the veteran stated 
that he received social security benefits because of 
psychiatric problems.  However, the Social Security 
Administration (SSA) records are not included within the 
claims file.  VA has a statutory duty to obtain these 
records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  The Board finds that 
an attempt should be made to obtain those records, as they 
are relevant to the issue on appeal.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Review of the November 1981 VA examination report shows that 
the examiner opined that the veteran had "paranoid 
schizophrenia, moderate severity . . . [and] [i]t is 
suggested that his past and current treatment records be 
obtained for substantiation of this complaint."  Similarly, 
in April 2003, the veteran had another VA examination, 
specifically for genital bacterial ulceration.  However, the 
examiner and veteran discussed at length his psychiatric 
problems, and the examiner diagnosed the veteran with 
schizophrenia.  In both VA examination reports, the examiner 
did not give an opinion as to the onset of the veteran's 
schizophrenia.  Therefore, the Board finds that a VA 
examination is necessary to determine whether there is a 
nexus between the veteran's schizophrenia and service.

Finally, the veteran submitted a September 2003 statement 
from Thomas L. Henley, M.D.  As stated previously, Dr. Henley 
was the veteran's psychiatrist from 1990-1999.  He explained 
in his statement that he treated the veteran on average 
approximately two times a month during the nine year period.  
Dr. Henley added that the veteran's disability is "most 
likely service connected," and his current diagnosis of 
paranoid schizophrenia has impaired his military career as 
well as his prospects for successfully obtaining employment.  
It is noted that the RO has not attempted to obtain these 
medical records, as they are not included in the claims file.  
The Board finds that an attempt should be made to obtain 
those records, as they are relevant to the issue on appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain from the SSA a copy of its decision(s) 
awarding the veteran disability benefits, as well 
as copies of all medical records underlying that 
determination.  In requesting these records, the RO 
should follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records from 
Federal facilities.  All records/responses received 
should be associated with the claims file.  

3.  Attempt to obtain the veteran's medical records 
from Thomas L. Henley, M.D. from 1990-1999.  Dr. 
Henley may be reached at 69850 Via Del Sur 
Cathedral City, California 92234.

4.  Arrange for the veteran to undergo a VA 
examination, by a psychiatrist, at an appropriate 
VA medical facility.  The veteran's entire claims 
file, to include a complete copy of this REMAND, 
must be provided to the physician designated to 
examine the veteran, and the examination report 
should reflect consideration of the veteran's 
documented medical history and assertions.  All 
indicated tests and studies should be accomplished, 
and all clinical findings should be reported in 
detail.

a.  The examiner should offer an opinion, 
based on examination of the veteran and 
consideration of his documented medical 
history (to include the veteran's in-service 
and post-service medical records) as whether 
it is as least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the veteran's schizophrenia:  (a) had its 
onset during active duty service; (b) was 
manifested to a compensable degree with in 
one year following discharge from active 
service; or (c) is otherwise medically 
related to disease or injury incurred or 
aggravated during service.  In rendering the 
requested opinion, the examiner should also 
consider and discuss the private therapist's 
September 2003 statement and the medical 
records, if obtained.  The physician should 
set forth all examination findings, together 
with the complete rationale for the 
conclusions reached.

5.  If the veteran fails to report to the scheduled 
examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of 
the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

6.  Readjudicate the claim for entitlement to 
service connection for schizophrenia.  If the 
benefits sought in connection with the claim remain 
denied, the veteran should be provided with an 
appropriate Supplemental Statement of the Case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


